Conservation of fisheries resources through technical measures (debate)
The next item is the report by Mr Visser, on behalf of the Committee on Fisheries, on the proposal for a Council regulation concerning the conservation of fisheries resources through technical measures - C6-0282/2008 -.
Mr President, I wish to thank the rapporteur for highlighting some of the main concerns raised by the Commission's proposal.
One is the new tendency to regulate individual areas of issues that are pillars of the common policy. While this approach may, in theory, be understandable in the case of technical measures, we must be very careful to make sure that subsequent regional regulations are limited to aspects relating solely to the application and regulation of technical details.
I mention this because drawing up framework regulations containing minimum measures which are then followed by different laws for individual areas is, together with an increasing tendency to turn to comitology, one of the options the Commission is prepared to take if faced with the prospect of a codecision procedure on fisheries, as the Directorate-General for Maritime Affairs and Fisheries itself freely admits in the Green Paper on the reform of the Common Fisheries Policy.
We should also bear in mind that it is not an ordinary policy we are talking about here, but a common policy, which requires total clarity as regards what may be involved in a more or less covert handing-over of control to Member States or an excessive territorialisation of what should be common rules intended not to disrupt competition and to avoid discrimination among fleets.
Therefore, while it may be reasonable for very local species to have their minimum size regulated by regional regulations, those cases should make up the lowest number; minimum sizes in general, like measurements of nets or criteria according to which catches can be unloaded and sold, should be universal and adopted by the Council and Parliament.
Some of the main changes introduced by the Committee on Fisheries also move in that direction, trying to limit any application of the comitology procedure to details alone and insisting that the Council should have rules at its disposal in order to establish seasonal closures, net dimensions and measures to eliminate or reduce discards, for we understand that all Community fisheries have to be bound by certain rules that are the same for everyone.
It should be remembered that the only truly communitised aspect of this policy that we call 'common' is access to markets, while the conservation and management policy - let us stop calling it a control policy - leaves certain room for manoeuvre that Member States generally have no qualms in using to the benefit of their fleets and to the detriment of those of others.
We have just witnessed the Commission's strong commitment to communitising and standardising control, and it would prove difficult to understand the way in which the remaining measures serve, on the contrary, to break up and fragment that control, or the fact that different rules are created for the same activity, depending on where it is carried out.
This jeopardises the entire credibility of the Common Fisheries Policy and its own future as such, something that should not be assumed before the 2012 reform.
Finally, with regard to the controversial 'one net' rule, I believe that Parliament has offered the Commission a good alternative approach, indicating in which cases this may be unviable; it should, therefore, be acceptable to take more than one fishing net on board.
Hence, I hope the Commission can show sensitivity to what are clearly major concerns for the fishing industry and our own Committee on Fisheries.
Member of the Commission. - Mr President, let me express my thanks to the rapporteur, Mr Visser, Ms Fraga and the Fisheries Committee for the draft report on the Commission's proposal for technical measures for the Atlantic and the North Sea.
This is a very technical file and, as you are aware, technical conservation measures in the Atlantic and the North Sea originate to a large extent from existing rules. In Community legislation the measures are spread out in different regulations: the 1998 general technical measures regulation for the Atlantic and the North Sea; the additional technical measures regulation for the recovery of cod and hake; and the annual TAC and quota regulation, which also contains a number of technical conservation measures. Apart from this legal complexity, the present rules are in some cases very complicated and difficult to implement and control.
The Commission adopted the proposal for a new Regulation on technical conservation measures for the Atlantic on 4 June of last year. The proposal was drafted after extensive consultation of stakeholders and Member States during 2006 and 2007. It groups together all the relevant rules into one single legislative act, which will therefore improve legal consistency. Furthermore, the proposal seeks to simplify, clarify and streamline the various rules. Special attention has been paid to simplifying onboard inspections and reducing the costs for fishermen. There are also some additional rules to reduce discards, such as the establishment of a legal framework for real-time closures, already applied in the North Sea.
A new decision-making structure is being proposed, using a Council-level decision for the general and essential provisions and comitology for the more detailed and technical region-specific provisions, thereby avoiding micro-management at a political level. This new approach is not supported in your report, where Amendments 1, 6, 7, 25 and 26 call for Council regulations both for general and for detailed technical rules. The Commission, particularly in the framework of the CFP reform, does not want to continue with micro-management measures at a political level. However, taking into account the point made in the report regarding comitology, the Commission is ready to study any procedure which, while maintaining comitology for regional technical rules, will enable the raising at Council level of any matter which appears to be essential or political.
The Commission can partially accept Amendments 2 and 3, relating to additional illustrations of fishing gears, if needed, and to certain specific market provisions, particularly on the minimum size of species, with the aim of harmonising measures.
In line with discard policy, the Commission is proposing new rules about real-time closures and moving-on provisions for specific fisheries in order to reduce discarding practices. Both measures are considered to be efficient tools and, in order to reduce discards, are important in order to allow for a switch from rules dealing with landings to provisions on real catches. For that reason, the Commission cannot accept Amendments 4, 5, 21, 23 and 24. However, Amendment 20, only in so far as it calls for 'quantity' to be replaced by 'weight' to define the level of by-catch, is acceptable. In addition we can positively consider the second part of the amendment regarding the derogations on distance. The parameters of such a derogation, however, would have to be studied in some detail and will be laid out in the implementing regulation.
The Commission, mainly for inspection purposes, intends to implement the one-net-rule provision, which should be applicable to most European fisheries. The Commission is ready to examine possible derogations for specific fisheries, where these are justified and well argued, and where they take into account the criteria set out in Amendment 11. Such derogations should be part of the regional regulations.
The other aspects of the Commission's proposal are very technical, with many details related to the construction and use of fishing gears in the Atlantic. I note that the rapporteur and the Fisheries Committee also addressed the very technical elements of the proposal and suggested a number of amendments, with the intention of improving the proposal. However, I must express my reservations regarding Amendments 8, 9, 10, 12, 13, 14, 15, 16 and 22. The technical rules proposed on the basis of scientific advice have been simplified in comparison with current legislation, and will facilitate inspection on board and reduce costs for fishermen. The Commission cannot accept Amendments 18 and 19, since the provisions proposed are already in force, subsequent to a political agreement in Council on a proposal from the Commission based on scientific advice, and no new information is available to justify any modification.
I can support the idea set out in Amendment 27, and therefore, when introducing new technical measures, the Commission agrees to delay their entry into force so as to allow fishermen enough time to make the necessary adaptations.
Let me again express my gratitude to the rapporteur and the Committee for their work on this proposal.
Mr President, I too should like to congratulate the Commission on its legislative initiative, and also our rapporteur who is represented here today by our fellow Member, Mrs Fraga.
I believe that it was indeed vitally urgent to simplify the legislative framework in this respect. However, I also believe that we must go much further, particularly in two fundamental areas, the first of which is discards.
I believe that the planned reform must, in principle, purely and simply prohibit any discards. Discards must be absolutely prohibited. Secondly, I believe that we must establish the principle of respect for stricter rules than the European ones by all vessels in regions in which the regional or national authorities understand it as such.
These are two fundamental principles that are absent here, and I hope that these will be taken into account in the reform of the common fisheries policy.
Mr President, I welcome these measures to encourage selective fishing practices, which minimise harm to the complex ecosystem in which the resources are found, while enabling responsible fishing to continue, and to maximise returns while minimising by-catches and subsequent discards. We must get to the point of banning discards as soon as possible, Commissioner.
The variety of the fishing grounds found in the EU is part of our strength, but consequently an additional complication when producing legislation that is adequate, responsive and coherent. Each of the seas in Europe has its own specificity, and it is important to recognise the level of knowledge and expertise that can be provided by the stakeholders on the ground and to resist the temptation to micro-manage on an EU level.
As this is our last debate on fisheries in this political mandate, I would like to thank you, Commissioner, and all your staff for your huge commitment and thorough knowledge of your brief and for the time and attention you always gave to the PECH Committee. You were always available for us. It has been much appreciated and noted and the comparison made with other Commissioners' availability.
Member of the Commission. - Mr President, first of all I would like to thank Mrs Davis for her kind words just expressed. I would like to say that with regard to this regulation, as I said in my opening statement, the issue of comitology is aimed at simplifying the currently over-complex system of decision-making on very technical issues.
However, I agree that we have to have a procedure in place that will nevertheless allow an issue to be raised at Council level should any matter appear to be of a significant or political nature.
On the question of discards, we have already started to take measures to reduce discards, in particular within the parameters of the North Sea and of the cod recovery plan. We will continue and we will be coming up with further proposals, for example on the banning of high grading, in a general manner which we will be proposing for 2010, and we hope that we will be dealing with this issue holistically in the discussions on the reform of the common fisheries policy with a view, I hope, to the final result being the total elimination of discards.
I would like myself to thank the Members of Parliament, in particular the members of the Fisheries Committee, for the constant support they have given the Commission in dealing with the sometimes intricate and politically sensitive issue of fisheries.
Mr President, I am grateful to the commissioner for one comment he made in particular, which is that he is prepared to reconsider the Commission's position on the issue of comitology. I welcome the news because Parliament has clearly shown that, throughout this debate in the Committee on Fisheries, it does not agree with the Commission's keenness - also apparent in the draft Green Paper on the reform of the Common Fisheries Policy - to turn to the subject of comitology excessively and with particular interest.
In addition, the Commission justifies this in the Green Paper, alleging that proceedings may now be delayed, given the codecision procedure that Parliament is going to apply to the area of fisheries for the first time, once the Treaty of Lisbon comes into effect.
I do not believe this to be true; I feel that legislative procedures are often delayed not because of Parliament or the codecision procedure but, rather, because sometimes the Commission is also late in presenting its proposals. In my view, this is a matter of interest and one that should be debated.
I understand the commissioner's point when he says that with a regulation as technical as this one, some aspects have to be decided by comitology and cannot all be dealt with by the Council.
However, I think, Commissioner, that there is a certain difference between what you consider to be 'technical' and what we in Parliament consider to be 'technical'. We are more restrictive than you tend to be.
As a final point - I do not wish to spend too long on a matter for which I am not the rapporteur - I wish to mention the one net rule. Commissioner, during the debates we had in the Committee on Fisheries, it became apparent that the Commission defends this principle chiefly for reasons of control.
We all understand that the issue of control is a great deal simpler with the single net rule, but this matter also poses serious problems for certain fisheries, as you are indeed aware.
Therefore, let us not always use the issue of control in order to be highly restrictive at times, for some decisions do not always need to be made.
The debate is closed.
The vote will take place on Wednesday 22 April 2009.